DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 September 2021 has been entered.
Response to Arguments
Applicant’s amendment field 29 September 2021 has overcome the objections to the claims. Accordingly, the objections to the claims have been withdrawn.
Applicant's arguments filed 29 September 2021 have been fully considered but they are not persuasive. Regarding Claim 5 and the rejection under 35 U.S.C. 102, Applicant argues on Page 6 of the Remarks that, “The Office further admits that Bodnar does not disclose this structure at Action, p. 6,” referring to “connecting said upper die plate assembly to said lower die plate assembly via vertical alignment rods configured to maintain alignment between said upper and lower die plate assemblies as the upper die assembly vertically travels relative to the lower die plate assembly,” and therefore, “As Bodnar does not disclose this structure it cannot anticipate it.” Examiner respectfully submits that Page 6 of the Final Rejection mailed 29 June 2021 states that, “Bodnar does not disclose wherein said alignment rods slidably pass through holes formed in said upper die plate assembly during said vertical movement of said upper die plate assembly.” Thus the limitations cited by the Applicant are not the same rendering Applicant’s argument moot. Further, Applicant’s Remarks are directed to new limitations, which are being treated on the merits for this first time in this Office Action.  Regarding Claim 1 and the rejection under 35 U.S.C. 103 (note that Claim 5 was only rejected under 35 U.S.C. 102), Applicant argues on Page 6 of the Remarks that, “Shimizu cannot be a reversal of any parts of Bodnar, let alone alignment rods sliding through holes in the lower die plate assembly, as Bodnar is utterly devoid of any alignment rods.” Examiner respectfully submits that, as indicated on Page 6 of the Office Action, Bodnar discloses vertical alignment rods (Die posts: Fig. 1, #20).  Further, Applicant argues on Page 7 of the Remarks that the die posts of Bodnar are not equivalent to the vertical alignment rods of the Applicant and, “In particular, the die posts 20 of Bodnar merely “connect” the upper and lower die beds and do not facilitate vertical movement of the assembly as taught by Applicant at least at [0025] of the Specification.”  Examiner respectfully submits that Bodnar discloses that, “The upper die bed (18) is coupled to the lower die bed (14) by means of posts (20). However the lower die bed (14) does not move upwardly and downwardly, but moves along a linear path. In this way the upper die bed moves along an arcuate downward path and closes towards the lower die bed and then the upper die bed .
Claim Objections
Claim 6 is objected to because of the following informalities:
“the upper and lower die plate assemblies” (Line 12). Examiner suggests, “the upper die plate assembly and the lower die plate”
“said upper and lower die assemblies” (lines 15-16). Examiner suggests, “said upper die plate assembly and said lower die plate”
“the upper die assembly, lower die, and workpiece” (lines 19-20). Examiner suggests, “the upper die plate assembly, the lower die plate, and the workpiece”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said legs" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 102(b), second paragraph as being anticipated by Bodnar (U.S. 7,363,791).
Regarding Claim 5, Bodnar discloses a method for operating a rotary stamper (Rotary stamping & Forming moving sheet metal: Abstract), said method comprising the steps of:
providing a drive assembly (Prime mover: Fig. 1, “P” & Shaft: Fig. 1, #22 & Drive shaft: Fig. 2, #50) to a support frame (See Fig. 1);
operatively connecting an upper die plate assembly (Upper die bed: Fig. 1, #18) to said drive assembly for horizontal and vertical movement (The upper die bed will move around what is essentially an arcuate path, forwardly and rearwardly: Col 2, L66-67); and wherein said horizontal and vertical movements of said upper die plate assembly are directly driven by said drive assembly at a first speed (See Fig. 1.  Further, moving the die bed would be at a first speed);
operatively connecting a lower die plate assembly (Lower die bed: Fig. 1, #14) to said drive assembly for movement in a linear horizontal direction only (The lower die bed does not move upwardly and downwardly, but moves along a linear path: Col 3, L2-4);
connecting said upper die plate assembly to said lower die plate assembly via vertical alignment rods (Posts: Fig. 1, #20) configured to maintain alignment between said upper and lower die plate assemblies as the upper die assembly vertically travels relative to the lower die plate assembly (The upper die bed (18) is coupled to the lower die bed (14) by means of posts (20). However the lower die bed (14) does not move upwardly and downwardly, but moves along a linear path. In this way the upper die bed 
moving a workpiece adjacent said upper die plate assembly and said lower die plate assembly at a second speed; wherein said second speed of said moving workpiece is substantially equal to said first speed of said upper and lower die plate assembly (The linear speed of the dies in the die assembly is maintained exactly equal to the linear speed of the sheet metal: Col. 3, L61-63).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodnar (U.S. 7,363,791) in view of Shimizu et al, hereinafter Shimizu, (U.S. 4,165,665).
Regarding Claim 1, Bodnar discloses a method for operating a rotary stamper (Rotary stamping & Forming moving sheet metal: Abstract), said method comprising the steps of:

operatively connecting an upper die plate assembly (Upper die bed: Fig. 1, #18) to said drive assembly for horizontal and vertical movement (The upper die bed will move around what is essentially an arcuate path, forwardly and rearwardly: Col 2, L66-67); and wherein said horizontal and vertical movements of said upper die plate assembly are directly driven by said drive assembly at a first speed (See Fig. 1.  Further, moving the die bed would be at a first speed);
operatively connecting a lower die plate (Lower die bed: Fig. 1, #14) to said drive assembly for movement in a linear horizontal direction only (The lower die bed does not move upwardly and downwardly, but moves along a linear path: Col 3, L2-4);
slidably connecting said upper die plate assembly to said lower die plate via opposed alignment rods (Die posts: Fig. 1, #20)
providing a workpiece configured to pass between the upper and lower die plate assemblies (Sheet metal, Fig. 1, “M”);
performing a machining operation on the workpiece when said upper and lower die assemblies complete and operation cycle (The upper die bed (18) is coupled to the lower die bed (14) by means of posts (20). However the lower die bed (14) does not move upwardly and downwardly, but moves along a linear path. In this way the upper die bed moves along an arcuate downward path and closes towards the lower die bed and then the upper die bed moves along an arcuate upward path and opens again, thereby releasing the formed sheet metal. Thereafter the upper die bed and lower die bed move rearwardly in unison: Col 3, L1-9). Bodnar does not disclose wherein said alignment rods slidably pass through holes formed in said upper die plate assembly during said vertical movement of said upper die plate assembly.
Shimizu teaches an alternative drive arrangement of a flying die device including an upper die plate assembly for horizontal and vertical movement and a lower die plate for only linear horizontal wherein said alignment rods slidably pass through holes formed in said upper die plate assembly during said vertical movement of said upper die plate assembly (See Fig. 1). Modifying the alignment rod movement by reversing the arrangement of Bodnar would provide for greater clearance and space below the lower die and prevent interference with other parts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the alignment rods and upper drive of Bodnar by reversing their attachment such that the alignment rods slidably pass through holes formed in said upper die plate assembly, as taught by Shimizu, as a known alternative arrangement for flying die that would provide for greater clearance and space below the lower die and prevent interference with other parts.
Regarding Claim 2, the combination of Bodnar and Shimizu teach all elements of the claimed invention as stated above.  Bodnar further discloses operatively connecting a die to a top surface of said lower die plate (Lower die: Fig. 1, #12); and operatively connecting a work member to a bottom surface of said upper die plate assembly (Upper die: Fig. 1, #16), wherein said die and work member are complementary to one another for carrying out said machining operation on said workpiece (See Figs. 1, 3, and 5).
Regarding Claim 4, the combination of Bodnar and Shimizu teach all elements of the claimed invention as stated above.  Bodnar further discloses driving said lower die plate and said upper die plate assembly to concurrently move horizontally at a speed that matches a speed of said workpiece such that there is substantially no relative horizontal movement between said upper die plate assembly, said lower die plate, and said workpiece during at least a portion of the time when said upper die plate assembly is moved vertically towards said lower die plate (The linear speed of the dies in the die assembly is maintained exactly equal to the linear speed of the sheet metal: Col. 3, L61-63).
Regarding Claim 6, Bodnar discloses a method for operating a rotary stamper (Rotary stamping & Forming moving sheet metal: Abstract), said method comprising the steps of:
providing a drive assembly (Prime mover: Fig. 1, “P” & Shaft: Fig. 1, #22 & Drive shaft: Fig. 2, #50) to a support frame (See Fig. 1);
operatively connecting an upper die plate assembly (Upper die bed: Fig. 1, #18) to said drive assembly for horizontal and vertical movement (The upper die bed will move around what is essentially an arcuate path, forwardly and rearwardly: Col 2, L66-67); and wherein said horizontal and vertical movements of said upper die plate assembly are directly driven by said drive assembly at a first speed (See Fig. 1.  Further, moving the die bed would be at a first speed);
operatively connecting a lower die plate (Lower die bed: Fig. 1, #14) to said drive assembly for movement in a linear horizontal direction only (The lower die bed does not move upwardly and downwardly, but moves along a linear path: Col 3, L2-4) at a speed matching the upper die plate assembly (Thereafter the upper die bed and lower die bed move rearwardly in unison: Col 3, L1-9;
slidably connecting said upper die plate assembly to said lower die plate via opposed alignment rods (Die posts: Fig. 1, #20) for maintaining a substantially constant alignment therewith as the upper die plate assembly moves vertically towards and away from said lower die plate, said alignment rods extending through said legs (The upper die bed (18) is coupled to the lower die bed (14) by means of posts (20). However the lower die bed (14) does not move upwardly and downwardly, but moves along a linear path. In this way the upper die bed moves along an arcuate downward path and closes towards the lower die bed and then the upper die bed moves along an arcuate upward path and opens again, thereby releasing the formed sheet metal. Thereafter the upper die bed and lower die bed move rearwardly in unison: Col 3, L1-9 & Claim 7 & Legs represented by Fig. 1, collars and edges of lower die (14) through which posts (20) extend through);

performing a machining operation on the workpiece when said upper and lower die assemblies complete and operation cycle (The upper die bed (18) is coupled to the lower die bed (14) by means of posts (20). However the lower die bed (14) does not move upwardly and downwardly, but moves along a linear path. In this way the upper die bed moves along an arcuate downward path and closes towards the lower die bed and then the upper die bed moves along an arcuate upward path and opens again, thereby releasing the formed sheet metal. Thereafter the upper die bed and lower die bed move rearwardly in unison: Col 3, L1-9); and,
wherein upon performing said machining operation on said workpiece the upper die assembly, lower die, and workpiece travel at the same relative rates to each other leading to no unwanted relative lateral movement between the upper die plate assembly the lower die plate and the workpiece (At the 180° bottom dead centre, the linear speed of the die assembly will correspond to the linear speed of the metal M: Col 3, L21-22). Bodnar does not disclose wherein said alignment rods slidably pass through holes formed in said upper die plate assembly during said vertical movement of said upper die plate assembly.
Shimizu teaches an alternative drive arrangement of a flying die device including an upper die plate assembly for horizontal and vertical movement and a lower die plate for only linear horizontal wherein said alignment rods slidably pass through holes formed in said upper die plate assembly during said vertical movement of said upper die plate assembly (See Fig. 1). Modifying the alignment rod movement by reversing the arrangement of Bodnar would provide for greater clearance and space below the lower die and prevent interference with other parts.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the alignment rods and upper drive of Bodnar by reversing their attachment such that the alignment rods slidably pass through holes formed in said .
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodnar in view of Shimizu and Barnes et al., hereinafter Barnes (U.S. 2008/0105098).
Regarding Claim 3, the combination of Bodnar and Shimizu teach all elements of the claimed invention as stated above.  The combination of Bodnar and Shimizu do not teach forming said work member as a punch; and including a drop aperture formed in said lower die plate, said drop aperture cooperating with said die and punch for removing waste material originating from said machining operation.
Barnes teaches a rotary punch for manipulating a workpiece including teach forming said work member as a punch; and including a drop aperture formed in said lower die plate, said drop aperture cooperating with said die and punch for removing waste material originating from said machining operation (The work member may be a punch for generating a hole in the moving web of material. In such a case, the lower die plate may include a drop aperture cooperative with the die and punch for removing waste material: Par. 0009) depending on the workpiece to be formed.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the upper and lower dies of Bodnar with a punch on the upper die plate and a drop aperture on the lower die plate, as taught by Barnes, based on the desired workpiece to be formed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Inowaki (U.S. 3,911,773) - Flying cutter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799